USCA4 Appeal: 22-6777      Doc: 8        Filed: 11/23/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                                 No. 22-6777


        PHILLIP LENARD NEAL,

                            Petitioner - Appellant,

                     v.

        WARDEN, USP LEE,

                            Respondent - Appellee.



        Appeal from the United States District Court for the Western District of Virginia, at
        Roanoke. Michael F. Urbanski, Chief District Judge. (7:21-cv-00632-MFU-JCH)


        Submitted: November 17, 2022                                Decided: November 23, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Phillip Lenard Neal, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6777      Doc: 8         Filed: 11/23/2022      Pg: 2 of 2




        PER CURIAM:

               Phillip Lenard Neal, a federal prisoner, appeals the district court’s order denying

        relief on his 28 U.S.C. § 2241 petition in which he sought to challenge his conviction by

        way of the savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may

        challenge his conviction in a traditional writ of habeas corpus pursuant to § 2241 if a § 2255

        motion would be inadequate or ineffective to test the legality of his detention.

               [Section] 2255 is inadequate and ineffective to test the legality of a
               conviction when: (1) at the time of conviction, settled law of this circuit or
               the Supreme Court established the legality of the conviction; (2) subsequent
               to the prisoner’s direct appeal and first § 2255 motion, the substantive law
               changed such that the conduct of which the prisoner was convicted is deemed
               not to be criminal; and (3) the prisoner cannot satisfy the gatekeeping
               provisions of § 2255 because the new rule is not one of constitutional law.

        In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000).

               We have reviewed the record and find no reversible error. Accordingly, we affirm

        for the reasons stated by the district court. Neal v. Warden, USP Lee, No. 7:21-cv-00632-

        MFU-JCH (W.D. Va. filed Apr. 22, 2022 & entered Apr. 25, 2022). We dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                         AFFIRMED




                                                      2